DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 – “the sealing flange” line 2 lacks antecedent basis.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification does not set forth a range for the angled proximal end of between zero and ninety degrees.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10-13, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byun (5,243,968) in view of Zurita (2004/0171911) and Brown(8,382,656).

However, while the main cylinder, distal end and proximal end are attached, the pieces are not “attachable” because they are not separate pieces.  
  The separation of elements, where removability would be desirable, is a design consideration within the skill of the art.  In re Dulberg, 283 F.2d 522.
Zurita teaches a plastic penile vacuum device which is separable to aid in removing the device, paragraph [0019].  It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to make the sections of Byun separable to gain the advantage in aiding cleaning each separated device individually, allowing for the use of different length sections to allow for use with different length penises and aiding in removing the vacuum device as taught by Zurita.

Further the vacuum line attachment is connected to the distal section -12a- not the main cylinder, -12b-.
Brown teaches a penile vacuum system including a tubular body with vacuum line attachment elements -18- on the distal end and along the tubular body.  Column 8 lines 45-55 set forth that the location of the attachment points -18- may be located at other positions along the body.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the vacuum line attachment on the main cylinder -12b- as an ordinary design expedient as taught by Brown.

Claim 10 – Byun further teaches the at least one medical-grade plastic proximal end, -12c-, said medical-grade plastic proximal end with a fitted opening at end -14- being attachable to the proximal end of the medical-grade plastic main cylinder, -12b-,  includes a sealing flange, -18-, around the fitted opening of the medical-grade plastic proximal end -14-, said sealing flange configured to be held in place against the pelvic area immediately surrounding the penis so as to form a seal when a vacuum is applied.


Claim 12 - the at least one medical-grade plastic proximal end is angled between zero and ninety degrees.  Byun teaches an angle of zero.
Claim 13 - the at least one weighted distal end -12a- is hollow with a fixed amount of a dense material, -76- added to create a fixed weight for distraction therapy.

Claim 15 – The combination Byun (5,243,968), Zurita (2004/0171911) and Brown(8,382,656) teaches a system as claimed see claim 8 above but does not set forth a kit with “two or more medical-grade plastic proximal end attachments”.  
Duplicating the components of a prior art device is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide multiple proximal sections -12c- for the combination as a mere duplication of components of the combination which is within the skill of the art.

Claim 17 – the combination teaches two or more medical-grade plastic proximal ends, each said medical-grade plastic proximal ends with fitted openings, at -14- of Byun, being attachable to the proximal end of the medical-grade plastic main cylinder, includes a sealing flange, -18- of Byun, around the fitted opening of the angled medical-grade plastic proximal end, said sealing flange configured to be held in place against 
Claim 18 - a custom fitted sleeve, -18- of Byun, is inserted into the fitted opening of the medical-grade plastic proximal ends with one end seated around the sealing flange.
Claim 19 - the medical-grade plastic proximal ends are angled between zero and ninety degrees, Byun teaches the proximal ends having an angle of zero.
Claim 20 - the at least one medical-grade plastic weighted distal end, -12a- is hollow with a fixed amount of a dense material, -76- added to create weight for distraction therapy.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Byun (5,243,968), Zurita (2004/0171911) and Brown(8,382,656) as applied to claim 8 above, and further in view of Hoefer(2007/0093687).  
Claim 14 – the combination teaches a system as claimed but does not teach an attachment point on the distal end.
Hoefer teaches an attachment point -7- attached to the distal end of a penile vacuum system to allow for applying traction to the device. The ring at the end of the pulling member would function as an attachment point.
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to add the pulling means of Hoefer to the distal end of the combination -12a- of Byun to provide the benefit of the ability of providing manual traction to the vacuum tube as taught by Hoefer.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 8, 10-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791